—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court erred insofar as it denied the motion of 1210 Colvin Avenue, Inc. (defendant) for summary judgment dismissing the complaint. Defendant established, as a matter of law, that it was plaintiff’s employer (see, Perez v Tru-Fit Mfg. Co., 152 AD2d 461, 463). An employee may not bring a common-law action against her employer in its capacity as the owner of property where a job-related injury occurred (Billy v Consolidated Mach. Tool Corp., 51 NY2d 152, 158; Jackson v Tivoli Towers Hous. Co., 176 AD2d 918). (Appeal from Order of Supreme Court, Erie County, Gorski, J.—Summary Judgment.) Present—Denman, P. J., Pine, Balio, Callahan and Davis, JJ.